Citation Nr: 0310013
Decision Date: 01/09/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-01 065	)	DATE JAN 09, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New Orleans


THE ISSUE

Entitlement to service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1959 to January 1963.

This matter arises from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In April 2002, the Board remanded the case to the RO for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (when an appellant files a timely notice of disagreement (NOD) and there is no SOC issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a SOC).  In October 2002, the RO returned the case to the Board.

The Board refers to the RO for appropriate action correspondence and photocopies received by the Board in November and December 2002.


FINDINGS OF FACT

1.  The RO denied service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder in June 2001.

2.  The veteran initiated appeal from the June 2001 denial of secondary service connection with a notice of disagreement of November 2001.

3.  The veteran has not filed a substantive appeal from the June 2001 rating decision in response to a May 2002 statement of the case.

4.  The RO returned the instant matter to the Board erroneously.


CONCLUSION OF LAW

An appeal from the June 2001 denial of a claim for service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder is not in conformity with governing law and the Board may not entertain the appeal.  38 U.S.C.A. § 7108 (West 1991).

 REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2001, the RO denied the veterans claim of entitlement to service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder.  In November 2001, the veteran filed a notice of disagreement with the agency of original jurisdiction, as required to initiate application for appellate review.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§  20.200, 20, 300 (2002).  

In April 2002, the Board decided the veterans appeal as to other issues then before it.  The Board also noted that the RO had not issued the veteran a SOC concerning the issue of entitlement to service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder.  Consequently, the Board remanded the matter to the RO to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§19.26, 19.29 (2002).

The Boards April 2002 remand, copies of which were mailed to the veteran and to his representative, instructed the RO to issue the SOC, which is issued with forms and instructions for perfecting the appeal.  The remand instructed the RO to return the claim to the Board if and only if the veteran the veteran perfected an appeal from the denial of service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder.

In this instance, the RO issued the SOC concerning entitlement to service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder on May 23, 2002.  The veteran did not file a substantive appeal after the issuance of this SOC.  

The RO returned the case to the Board despite the instruction not to do so unless the veteran perfected the appeal.  The veterans representative has called the procedural defect to the Boards attention, affirming that the appeal is not perfected.  The Board notes that, as neither the veteran nor his representative has filed any document that could be deemed or construed as a substantive appeal, the rules regarding the Boards determination of timeliness and adequacy of appeals are not implicated.  See 38 C.F.R. § 20.101(d) (2002).

The presentation of this matter for appellate review constitutes an application for review on appeal that does not conform to the statutory provisions governing appeals to the Board of Veterans Appeals.  The law precludes the Board from entertaining nonconforming appeals.  38 U.S.C.A. § 5108 (West 1991).


ORDER

The appeal from the June 2001 denial of service connection for ulcer, nervous stomach and hernia as secondary to service-connected post-traumatic stress disorder is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
